Case 1:18-cv-06597-CBA-RER Document 14
                                    13 Filed 05/13/19
                                             04/10/19 Page 1 of 2 PageID #: 50
                                                                            48



UNITES STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------X        CASE MANAGEMENT PLAN
 SUNRAY MIRABEL,
                                                                 Docket Number: 18 CV 6597 (CBA)(RER)


                                            Plaintiff,
                  -against-
CITY OF NEW YORK; Det. YURIY
MANZUROV, Shield No. 6399, Det.
DOMINICK                                  Defendant,
 ---------------------------------------------------------X
CIARAVINO, Shield No. 3681, Lt.
MAGGIE   Upon consent of the parties, it is hereby ORDERED as follows:
CLAMP, Tax Id. 940990 and JOHN and                                                    May 23, 2019
 1.
JANE     Defendants shall answer or otherwise move with respect to the complaint by                .
DOE 1 through 10, individually and in
         No additional parties may be joined after June 20, 2019 .
 2. official
their
capacities (the names John and Jane
Doe being
 3.      No amendment of the pleadings will be permitted after June 20, 2019 .
fictitious, as the true names are presently
unknown),
 4.      Date for completion of automatic disclosures required by Rule 26(a)(1) of the Federal
         Rules of Civil Procedure, if not yet made: June 6, 2019 .
 5.      The parties shall make required Rule 26(a)(2) disclosures with respect to:
                  (a)      expert witnesses on or before N/A               .
                  (b)      rebuttal expert witnesses on or before                    .

 6.      All discovery, including depositions of experts, shall be completed on or before
          November 25, 2019
                              (Generally, this date must be no later than 6 months after the initial
         conference).
 7.      Pre-motion letters regarding proposed dispositive motions must be submitted within one
         (1) weeks following the close of all discovery and responses are due one week later.
 8.      Do the parties consent to trial before a magistrate judge pursuant to 28 U.S.C.§636(c)?
         (Answer no if any party declines to consent without indicating which party has
         declined.)
                                            Yes      ✔      No
Case 1:18-cv-06597-CBA-RER Document 14
                                    13 Filed 05/13/19
                                             04/10/19 Page 2 of 2 PageID #: 51
                                                                            49




 If parties answer yes, then fill out the AO 85 (Rev. 01/09) Notice, Consent, and Reference of a Civil
                            form. The form can be accessed at the following link:
 Action to a Magistrate Judge
 http://www.uscourts.gov/uscourts/FormsAndFees/Forms/AO085.pdf.


 9.     A Telephone Conference set for _____________________, to be initiated by
        ■
        ___Plaintiff    or __Defendant (Check One).
                        * (The Court will schedule the conference listed above.)
 10.    Status Conference will be held on ___________________________.
                     * (The Court will schedule the conference listed above)

 11. A Final Pre-trial Conference will be held on _______________________.
                       *(The Court will schedule the conference listed above.)

 This scheduling order may be altered or amended upon a showing of good cause not
 foreseeable at the date hereof.
 Dated: Brooklyn, New York
 ________________________

                                               RAMON E. REYES, JR.
                                               UNITED STATES MAGISTRATE JUDGE

 CONSENTED TO:                                 Robert Marinelli
                                               NAME
                                               Attorney for Plaintiff Sunray Mirabel
                                               ADDRESS 305 Broadway, Ste. 1001, NY, NY
                                                          10007
                                               E-mail: robmarinelli@gmail.com
                                               Tel.:    212-822-1427
                                               Fax:

                                               Amatullah K. Booth
                                               NAME
                                               Attorney for Defendant City
                                               ADDRESS 100 Church Street, NY, NY 10007
                                               E-mail: abooth@law.nyc.gov
                                               Tel.:    212-356-3534
                                               Fax:
